MASTER AGREEMENT MASTER AGREEMENT ("Agreement”) dated as of November 7, 2008 ("Effective Date") between Fiserv Solutions, Inc., a Wisconsin corporation with offices located at 600 Colonial Center Parkway, Lake Mary, Florida 32746, on behalf of itself and its Affiliates, ("Fiserv"), and Commerce Bank Harrisburg, NA, a Pennsylvania corporation with offices located at 3801 Paxton Street, Harrisburg, PA17111 ("Client"). Fiserv and Client hereby agree as follows: 1. Services.(a) Fiserv, itself and through its affiliates, agrees to provide Client, and Client agrees to obtain from Fiserv the services (collectively "Services") and products ("Products") (collectively, "Fiserv Services") described in the attached Exhibits. In consideration of Fiserv providing the Services, Client shall pay to Fiserv the fees in accordance with this Agreement. Except as set forth in this Agreement or as provided for pursuant to the Change Control Process, there shall be no additional charge or fees payable by Client in respect of Fiserv's performance of its obligations pursuant to this Agreement. "Affiliate" shall mean an entity controlling, controlled by or under common control with a party to this Agreement during the Term hereof where control means the ownership or control, directly or indirectly, of more than fifty percent (50%) of all of the voting power of the shares (or other securities or rights) entitled to vote for the election of directors or other governing authority. (b) The Exhibits set forth specific terms and conditions applicable to the Services and/or Products. The parties may add services and products to this Agreement by signing an appropriate Exhibit to this Agreement subject to the Change Control Process outlined in Appendix 3. (c) In the event Client incurs actual and sustained volumes recognized by both parties as being significantly in excess of Client's 20% year on year growth projections, or in the event of a contemplated acquisition by Client that the parties agree will significantly increase Client's use of Fiserv Services (excluding EFT Services), then Fiserv and Client shall meet to discuss in good faith any appropriate changes in pricing. (d) Notwithstanding the foregoing, the parties acknowledge that the EFT Services pricing in the market may change over the Term, and Client expects year on year growth of 20%, therefore, specific to the EFT Services as described in Exhibit C of the Agreement, the parties agree to conduct a competitive price analysis of like services, like volumes, like growth, and like terms to such EFT Services for comparable financial institution ("Like Services") within 90 days following the end of years 3 and 5 of the Term from first production use of EFT Services where such competitive analysis shall include Fiserv's then current competitive pricing for such Like Services, If as a result of such analysis the then current market competitive pricing for Like Services is materially different from the pricing currently being invoiced to Client for such EFT Services, then the parties agree to meet to negotiate in good faith any appropriate adjustment to the fees for such EFT Services given current market rates for Like Services and Client's actual growth achievement. Should the parties be unable to agree on an appropriate adjustment, the matter shall be escalated to the second level of informal effort under Section 10 (a) of this Agreement and ultimately resolved through the Dispute Resolution process pursuant to Section 10 of this Agreement. 2. Fees for Fiserv Services. (a) General. Client agrees to pay Fiserv all of the following (collectively, "Fees"): (i) Monthly Fees - Actual fees (unless otherwise set forth in the Exhibits) due and payable for the Fiserv Services made available in the previous month as specified in the Exhibits beginning when each applicable Fiserv Service is made available to Client. For the avoidance of doubt, the Monthly Fees include Project Services fees. (ii) Other Fees - License fees, Maintenance fees, and other fees are due as set forth in the Exhibits. (iii) Out-of-pocket and other additional charges for the month pursuant to Section 2(b). (iv) Taxes as defined in Section 2(c). Fees payable pursuant to this Agreement, including each exhibit hereto, including fees due with respect to Fiserv Services added subsequent to the Effective Date of this Agreement shall be increased annually by the percentage increase in the CPI [where "CPI" is the Consumer Price Index for the Urban Wage Earners for clerical workers, All Cities (1982 - 100)] for the 12 month period preceding the date of such increase ("Annual Increase"). Fee may also be increased for incremental volumes or additional services Fiserv Confidential Page 1 of provided by Fiserv as identified in the Exhibits. Fiserv may increase its Fees in excess of amounts otherwise payable hereunder or under any exhibit in the event that Fiserv implements major system enhancements (i.e. new functionality) to comply with changes in law, government regulation, or industry practices. Fiserv shall use commercially reasonable efforts to minimize any Fee increases resulting from such changes. For the avoidance of doubt, Client may choose to license enhancements that Fiserv develops for the Software that are not required by Federal regulatory requirements as an option in consideration for payment by Client to Fiserv of the applicable license and maintenance fees for such Enhancement. In addition to the foregoing, Fiserv shall have the right to bill Client the full amount of any increases in third party telecommunication costs, network pass-through fees or other out of pocket expenses incurred on behalf of Client as of the same effective date such increases are billed to Fiserv. Any services in addition to the Services provided under this Agreement shall be added by mutual written agreement between the parties by following the Change Control Process outlined in Appendix 3. (b) Additional Charges.
